Citation Nr: 1632544	
Decision Date: 08/16/16    Archive Date: 08/24/16

DOCKET NO.  12-06 186	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent for chondromalacia patella, status post injury and multiple arthroscopic surgeries of the left knee prior to November 1, 2012, and in excess of 10 percent thereafter. 
 
2.  Entitlement to a disability rating in excess of 10 percent for chronic lumbosacral strain prior to March 30, 2015, and in excess of 20 percent thereafter.
 
3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Arif Syed, Counsel

INTRODUCTION

The Veteran served on active duty in the United States Army from November 1990 to May 1992. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri. 

The Veteran was afforded a videoconference hearing in June 2014 before the undersigned Veterans Law Judge (VLJ).  The transcript is of record.

In September 2014, the Board remanded the Veteran's claims.  Thereafter, the Veteran's claim for entitlement to an increased rating for a lumbar spine disability was readjudicated by a June 2015 rating decision wherein the RO increased the disability evaluation for the service-connected lumbar spine disability from 10 percent disabling to 20 percent disabling with an effective date of March 30, 2015.  However, as the increase did not constitute a full grant of the benefits sought, the Veteran's claim for a higher evaluation remains in appellate status.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993).  The Board further notes that the Veteran's claim were readjudicated in a June 2015 supplemental statement of the case (SSOC).  The Veteran's VA claims folder has been returned to the Board for further appellate proceedings.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

With regard to the Veteran's claims of entitlement to increased disability ratings for lumbar spine and left knee disabilities, the Board notes that for disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45 (2015), pertaining to functional impairment.  The United States Court of Appeals for Veterans Claims (Court) has instructed that in applying these regulations VA should obtain examinations in which the examiner determines whether the disability is manifested by weakened movement, excess fatigability, incoordination, pain, or flare ups.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  The examiner should also determine the point, if any, at which such factors cause functional impairment.  Mitchell v. Shinseki, 25 Vet. App. 32, 38 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59 (2015). 
	
Pursuant to the September 2014 Board remand, the Veteran was provided VA examinations for his lumbar spine and left knee disabilities in March 2015.  Pertinently, the Veteran complained of pain in the lumbar spine and left knee.  Upon examination, range of motion testing of the Veteran's lumbar spine revealed forward flexion to 70 degrees, extension to 20 degrees, right and left lateral flexion to 20 degrees, and right and left lateral rotation to 20 degrees.  Also, range of motion testing of the left knee revealed flexion to 100 degrees and extension to zero degrees.  Crucially, the examiner documented objective evidence of pain with motion of the lumbar spine and left knee.  Moreover, while the Veteran did not report functional loss associated with the lumbar spine and left knee disabilities, he reported flare-ups of these disabilities that resulted in difficulty walking, standing, and driving.      

In Mitchell, the Court found similar examination findings to be inadequate because the examiner did not explicitly report "whether and at what point during the range of motion the appellant experienced any limitation of motion that was specifically attributable to pain."  In this case, it was not explicitly reported at what point in the range of lumbar spine flexion and left knee flexion and extension that pain began.  Pertinently, these findings may provide the Veteran with increased disability ratings for his lumbar spine and left knee disabilities. 

Additionally, with regard to range of motion testing conducted during the March 2015 VA examination for the Veteran's lumbar spine and left knee disabilities, the Board notes that in Correia v. McDonald, No. 13-3238 (U.S. Vet. App. Jul. 5, 2016), the Court noted the final sentence of § 4.59 which states "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint."  The Court found this sentence to be ambiguous because the regulation, considered as a whole, is meant to guide adjudicators in determining the proper level of disability of joints, and if the range of motion testing listed in the last sentence is not required, it is unclear how an adjudicator could adequately rate a claimant's joint disability and account for painful motion.  However, compelled by § 4.59's place in the regulatory scheme (it preceded the disability rating schedule), the Court held that the final sentence of § 4.59 creates a requirement that certain range of motion testing be conducted whenever possible in cases of joint disabilities.  In this case, the March 2015 VA examiner addressed the Veteran's lumbar spine and left knee disabilities with respect to weight-bearing and nonweight-bearing testing.  He also performed range of motion testing of the Veteran's right knee.  However, it is unclear as to whether he performed both active and passive range of motion testing of the Veteran's lumbar spine and left knee.  Although range of motion testing was taken on both the Veteran's lumbar spine and left knee as discussed above, the examiner did not specify whether such testing was taken during active or passive motion.  Notably, in Correia, the Court found similar range of motion testing to be inadequate.
    
Also, in September 2014, the Board remanded the Veteran's left knee disability claim for the VA examination in order for the examiner to address any neurological manifestations due to the left knee disability.  Pertinently, a review of the March 2015 VA examination is absent such findings and there is no other medical evidence subsequent to the September 2014 Board remand that documents any neurological manifestations due to the left knee disability. 

VA regulations provide that where an examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes.  38 C.F.R. § 4.2 (2015); see 38 C.F.R. § 19.9 (2015).  Where the Board makes a decision based on an examination report which does not contain sufficient detail, remand is required "for compliance with the duty to assist by conducting a thorough and contemporaneous medical examination." Goss v. Brown, 9 Vet. App 109, 114 (1996); Stanton v. Brown, 5 Vet. App. 563, 569 (1993).  In light of the foregoing, the Board finds that additional examinations of the Veteran's lumbar spine and left knee are warranted.  

Finally, with regard to the Veteran's TDIU claim, the Board notes that J.F., who is the Veteran's sister and a registered nurse, submitted a statement dated December 2014 indicating that the Veteran is physically limited due in part to his lumbar spine and left knee disabilities.  She further reported that the Veteran is "severely disabled" due to these disabilities and indicated that the disabilities affect his employment in that he has missed many days of work and had to leave early on many days.  The Board further notes that the March 2015 VA examiner reported that the Veteran's lumbar spine disability impacts his employability and that the Veteran has not worked since November 2014 due to an inability to stand.     

The Veteran currently does not meet the schedular criteria for a TDIU rating.  However, in light of the aforementioned clinical evidence suggesting that he is unable to work due to his service-connected lumbar spine and left knee disabilities, the Board finds that a remand is warranted in order for the AOJ to refer his TDIU claim for extraschedular consideration in the first instance.  Moreover, although the March 2015 VA examiner addressed the functional impairment associated with the Veteran's lumbar spine and left knee disabilities, there was no discussion as to the impact of his level of education required for obtaining substantially gainful employment.  Therefore, he should be afforded a VA examination to determine such on remand. 

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for appropriate VA 
examination(s) to assess both the neurological and orthopedic manifestations of the Veteran's service-connected left knee disability.  The claims file must be reviewed in conjunction with the examination.  All testing deemed necessary must be conducted and results reported in detail. 

Regarding the orthopedic manifestations, the examiner is asked to indicate the point during range of motion testing that motion is limited by pain.

The examiner should describe in detail the presence or absence and the extent of any functional loss due to weakened movement, excess fatigability, incoordination, or pain on use, and should state whether any pain claimed by the Veteran is supported by adequate pathology, e.g., muscle spasm, and is evidenced by his visible behavior, e.g., facial expression or wincing, on pressure or manipulation. 

The examiner should express an opinion as to whether pain or other manifestations occurring during flare-ups or with repeated use could significantly limit functional ability of the affected part.  The examiner should portray the degree of any additional range of motion loss due to pain on use or during flare-ups. 

The examiner should test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing, for both the left and right knee.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The examiner must interview the Veteran as to his education, training, and work history.  The examiner must also provide an opinion as to the functional impairments caused by the service-connected disability with regard to his ability to perform tasks, including sedentary and physical tasks, singularly, and in concert with the service-connected left knee disability with consideration of the Veteran's level of education.  The examiner should also address the December 2014 statement from the Veteran's sister, J.F., who is a registered nurse and indicated that the Veteran is unemployable due in part to the lumbar spine and left knee disabilities (VBMS document labeled Buddy/Lay Statement, receipt date 1/16/2015, page 1).

All opinions provided must be thoroughly explained, and an adequate rationale for any conclusions reached should be provided.   
 
 2. 	Schedule the Veteran for appropriate VA 
examination(s) to assess both the neurological and orthopedic manifestations of the Veteran's service-connected lumbar spine disability.  The claims file must be reviewed in conjunction with the examination.  All testing deemed necessary must be conducted and results reported in detail. 

Regarding the orthopedic manifestations, the examiner is asked to indicate the point during range of motion testing that motion is limited by pain.

The examiner should describe in detail the presence or absence and the extent of any functional loss due to weakened movement, excess fatigability, incoordination, or pain on use, and should state whether any pain claimed by the Veteran is supported by adequate pathology, e.g., muscle spasm, and is evidenced by his visible behavior, e.g., facial expression or wincing, on pressure or manipulation. 

The examiner should express an opinion as to whether pain or other manifestations occurring during flare-ups or with repeated use could significantly limit functional ability of the affected part.  The examiner should portray the degree of any additional range of motion loss due to pain on use or during flare-ups. 

The examiner should test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing for the lumbar spine.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The examiner must interview the Veteran as to his education, training, and work history.  The examiner must also provide an opinion as to the functional impairments caused by the service-connected disability with regard to his ability to perform tasks, including sedentary and physical tasks, singularly, and in concert with the service-connected lumbar spine disability with consideration of the Veteran's level of education.  The examiner should also address the December 2014 statement from the Veteran's sister, J.F., who is a registered nurse and indicated that the Veteran is unemployable due in part to the lumbar spine and left knee disabilities  (VBMS document labeled Buddy/Lay Statement, receipt date 1/16/2015, page 1).

All opinions provided must be thoroughly explained, and an adequate rationale for any conclusions reached should be provided. 

3. Thereafter, refer this case to the Director of Compensation and Pension Service or other appropriate authority for consideration of whether the Veteran is entitled to TDIU under § 4.16(b). 

4. Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated. Then readjudicate the claims on appeal.  If any of the benefits sought remain denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative with the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

